Case 8:19-cv-01153-CJC-ADS Document 29 Filed 12/12/19 Page1lof1 Page ID #:298

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL
Case No. SACV 19-01153 AG (ADSx) Date December 12, 2019

Title LINDA HALL v. TIME INC., ET AL.

 

 

 

Present: The Honorable ANDREW J. GUILFORD

 

 

Melissa Kunig Not Present
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:

[IN CHAMBERS] ORDER REGARDING HEARING ON MOTION TO DISMISS
(DKT. NO. 28)

For reasons of calendar management and judicial economy, the January 6, 2020 hearing in this

matter is CONTINUED to February 3, 2020 at 10:00 a.m.

Initials of Preparer mku

 

CIVIL MINUTES —- GENERAL
Page 1 of 1
